April 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      AUBREY R. JEFFERSON, Appellant

NO. 14-14-00197-CV                          V.

                     UNITY NATIONAL BANK, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed December 10, 2013 in favor
of appellee Unity National Bank, was heard on the transcript of the record. The
record shows that the judgment is void. We therefore order the appeal
DISMISSED.

      We order appellee Unity National Bank to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.